905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guy N. HAYNES,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAM, UNITEDSTATES DEPARTMENT OF LABOR;  Jewell Ridge CoalCompany, Respondents.
No. 89-1063.
United States Court of Appeals, Fourth Circuit.
Submitted April 11, 1990.Decided May 7, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (87-3454-BLA)
Frederick K. Muth, Hensley, Muth, Garton and Hayes, Bluefield, W.V., for petitioner.
Michael F. Blair, Penn, Stuart, Eskridge & Jones, Abingdon, Va., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Guy N. Haynes appeals the Benefits Review Board's denial of benefits on his claim filed pursuant to the provisions of the Federal Coal Mine Health and Safety Act, 30 U.S.C. Secs. 901 et seq.    The administrative law judge found that the claimant's evidence had invoked the interim presumption of total disability due to pneumoconiosis and that the rebuttal of the presumption had not been established.  On appeal the Benefits Review Board reversed and found that the invocation of the presumption of disability had not been established because the administrative law judge's reliance on the medical report and testimony of Dr. S.K. Paranthaman was not substantial evidence necessary to support such a finding.


2
The issue is whether the decision of the administrative law judge is supported by substantial evidence, Wilson v. Benefits Review Board, 748 F.2d 198 (4th Cir.1984), and substantial evidence is evidence which a reasonable mind would accept to support a conclusion.   Richardson v. Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971).  We agree with the Benefits Review Board that the evidence given by Dr. Paranthaman is not substantial evidence of any disability due to pneumoconiosis or any other condition.  Dr. Paranthaman is Board certified in internal medicine and pulmonary medicine, and he is also a B-reader of x-rays.  He testified that he gave the claimant a thorough examination which included chest x-rays, blood gas studies, an EKG, and pulmonary function studies.  He found no abnormalities in any of these tests and concluded that the claimant had no obstruction to his air flow through the lungs, but did have some bronchitis.  The doctor concluded that any impairment was "minimal" and that there was no objective evidence to indicate a pulmonary impairment related to coal dust exposure.


3
Substantial evidence is less than a preponderance, but a great deal more than the claimant presented in this case.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in materials before the court and oral argument would not aid the decisional process.


5
AFFIRMED.